Title: To Thomas Jefferson from Edmund Pendleton, 11 May 1779
From: Pendleton, Edmund
To: Jefferson, Thomas



Dr. Sir
Edmundsbury May 11. 1779.

The difficulty of conveying letters across the Countrey and some hopes of seing you in the City the first of April, are but poor, and yet they are the only Palliatives I can offer, for having so long delayed Acknowledging the receipt of your favor of Decemr. 18th.
I immediately wrote to our friend W. to be informed if any thing had happen’d, or passed between you and him, which made it necessary for me to attend further to the work of Revisal, contrary to what had been agreed between Us, that you should settle our diversity of Opinion upon the Bills he had prepared, as well as mine, which he chose to consider by himself, and Point out for your Examination any alterations he judged proper, and then they were to be fairly transcribed as well as yours, which we had before gone through, and reported. I let him know I was ready to attend him at any time, if such Occurrence had made it necessary; he answered that no Alteration was made in that plan and I was satisfied.
I find you have discarded all my Forms of Executions; perhaps it might be wrong to meddle with the Subject in that Partial manner, but would it not be an useful part of our Work to revise the Register and Publish a sett of forms which would be Intelligent to commonsense and adapted to our Circumstances. We have had sad blundering among the Clerks, and shall have worse, now that they will not have a Mr. Waller at their head to apply to in cases of difficulty.
I thank you for the friendly Interest you take in my health and happiness, and cordially assure you I feel mutually for yours, and for the like reasons respecting my friend and my Countrey. You hurt those feelings when you sometimes speak of retiring. You are too young to Ask that happy quietus from the Public, and should at least postpone it ‘til you have taught the rising Generation, the forms as well as the Substantial principles of legislation. A Correspondence with you will give me much pleasure. I have liesure enough for it, and if you can point out a medium through which the letters may be conveyed, and satisfie me that it will not Interrupt your more importanant calls, I will certainly provoke you to it.
I have been impatient to se what you call your Quixotism for the diffusion of knowledge, a passion raised by it’s title and its being yours. I desired Mr. Purdie to send me ½ a dozen of them at my expence, but he failed, nor have I been able to get a sight of one,   if sent to the County. I am willing however my Representatives should Adopt, if they approve it, as well as pass a law to give themselves such Wages as will at least Answer their expences. I fear the Rockbridge Deputies want to be Satisfied that your Bill encourages a Presbeterian, not a liberal Education. Present my Complts. to Mrs. Jefferson when you se her, whom, as well as the little ones, I hope you left Well. Adieu, My freind,

Edmd. Pendleton


Pray think of our poor Serjeant. He is a good one and has attended now 3 Courts decently dressed and received Nothing.

